[Cite as State v. Kinney, 2019-Ohio-629.]


                 Court of Appeals of Ohio
                                   EIGHTH APPELLATE DISTRICT
                                      COUNTY OF CUYAHOGA


                                  JOURNAL ENTRY AND OPINION
                                          No. 106952




                                            STATE OF OHIO

                                                       PLAINTIFF-APPELLEE

                                                 vs.

                                            DARIUS KINNEY

                                                       DEFENDANT-APPELLANT




                                             JUDGMENT:
                                              AFFIRMED



                                      Criminal Appeal from the
                               Cuyahoga County Court of Common Pleas
                                     Case No. CR-17-617832-A


        BEFORE: Celebrezze, J., E.T. Gallagher, P.J., and Headen, J.

        RELEASED AND JOURNALIZED: February 21, 2019
ATTORNEY FOR APPELLANT

Joseph V. Pagano
P.O. Box 16869
Rocky River, Ohio 44116


ATTORNEYS FOR APPELLEE

Michael C. O’Malley
Cuyahoga County Prosecutor
BY: Kristin M. Karkutt
Assistant Prosecuting Attorney
The Justice Center, 9th Floor
1200 Ontario Street
Cleveland, Ohio 44113




FRANK D. CELEBREZZE, JR., J.:

       {¶1} Defendant-appellant, Darius Kinney (“appellant”), brings the instant appeal

challenging his convictions and sentence for aggravated vehicular homicide, failure to stop after

an accident, and tampering with evidence. More specifically, appellant argues that he was

denied the effective assistance of counsel because his trial counsel failed to file a motion to

suppress, and that the trial court’s imposition of consecutive sentences was contrary to law.

After a thorough review of the record and law, this court affirms.

                              I.   Factual and Procedural History

       {¶2} On May 29, 2017, at 1:00 a.m., appellant was operating his vehicle at an excessive

rate of speed, 51 mph in a 35 mph zone. As appellant’s vehicle approached the intersection of

East 93rd Street and Gibson Street in Cleveland, Ohio, his vehicle struck and killed two

individuals, Denise Bradley and Leo Pinkard, as they were attempting to cross East 93rd Street.
Appellant failed to stop after his vehicle struck the two victims and failed to render aid.

Appellant fled the scene traveling southbound on East 93rd Street.

       {¶3} Later that same day, approximately 12 hours later, Cleveland police received an

anonymous tip that led investigating officers to appellant’s residence. Investigating officers

observed appellant’s vehicle backed into his garage. The vehicle was backed into the garage

such that the front half of the vehicle was observed by investigating officers. Although a

blanket covered a portion of the hood of the vehicle, officers were able to observe damage to the

vehicle’s windshield.    The damage to the windshield was consistent with what had been

observed at the scene of the accident.

       {¶4} As officers were approaching appellant’s vehicle, appellant exited his residence and

admitted to investigating officers that he had been driving his vehicle the previous evening.

Appellant also stated to officers that he was going to turn himself in.             Appellant was

subsequently arrested.

       {¶5} Appellant was charged in the following four-count indictment with the following

offenses: (1)-(2) aggravated vehicle homicide in violation of R.C. 2903.06(A)(2)(a), third-degree

felonies; (3) failure to stop after accident in violation of R.C. 4549.02(A), a third-degree felony;

and (4) tampering with evidence in violation of R.C. 2921.12(A)(1), a third-degree felony.

Appellant pleaded not guilty to the indictment.

       {¶6} After unsuccessful plea negotiations, appellant eventually pleaded no contest to the

indictment on January 2, 2018. The trial court found appellant guilty on all four counts.

       {¶7} On February 16, 2018, the trial court held a sentencing hearing.         The state and

appellant’s counsel filed sentencing memorandums. The state advocated for the imposition of

consecutive sentences. Appellant’s trial counsel advocated for the imposition of community
control sanctions. Several individuals wrote letters to the trial court on appellant’s behalf.

These individuals also provided statements to the trial court at the sentencing hearing. Family

members of the victims also provided statements to the trial court at the sentencing hearing.

The trial court ultimately sentenced appellant to the following prison term: four years on Count 1,

four years on Count 2, two years on Count 3, and two years on Count 4. The trial court ordered

each count to be served consecutively for an aggregate prison sentence of 12 years.

        {¶8} Appellant thereafter filed the instant appeal and assigns two errors for our review.

        I. Appellant’s Sixth Amendment rights were violated because [trial] counsel did
        not file a motion to suppress.

        II. Appellant’s sentence is contrary to law because the record does not support
        the imposition of consecutive sentences.

                                           II.   Law and Analysis

                                  A. Ineffective Assistance of Counsel

        {¶9} In appellant’s first assignment of error, he argues that he was denied the effective

assistance of counsel because his counsel failed to file a motion to suppress.1

        {¶10} In order to establish a claim of ineffective assistance of counsel, a defendant must

prove (1) his counsel was deficient in some aspect of his representation, and (2) there is a

reasonable probability that, were it not for counsel’s errors, the result of the trial court

proceedings would have been different.               State v. Cobb, 8th Dist. Cuyahoga No. 106928,

2018-Ohio-5043, ¶ 16, citing Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80

L.Ed.2d 674 (1984). “Reasonable probability” is such “probability sufficient to undermine

confidence in the outcome.” Strickland at 694. An appellant’s failure to prove either prong of


        1
          We note though that appellant’s trial counsel did file a motion in limine a week prior to trial seeking to
exclude any photographs of either victim and photographs of appellant’s SUV. The trial court denied this motion.
the Strickland two-part test makes it unnecessary for a court to consider the other prong. State

v. Madrigal, 87 Ohio St.3d 378, 389, 721 N.E.2d 52 (2000), citing Strickland at 697.

       {¶11} We note that the failure to pursue a motion to suppress in the trial court does not

automatically establish an ineffective assistance of counsel claim on appeal. State v. Musleh,

8th Dist. Cuyahoga No. 105305, 2017-Ohio-8166, ¶ 31.

       To establish ineffective assistance of counsel for failure to pursue a motion to
       suppress, a defendant must prove that there was a basis to suppress the evidence
       in question and that there was a reasonable probability both that a motion to
       suppress would have been successful if pursued and that suppression of the
       challenged evidence would have changed the outcome of the case.

Id.

       {¶12} Trial counsel is not obligated to pursue a motion to suppress if such a motion

would be futile. Id. “‘Even if some evidence in the record supports a motion to suppress,

counsel is still considered effective if counsel could reasonably have decided that filing a motion

to suppress would have been a futile act.’”     State v. Moon, 8th Dist. Cuyahoga No. 101972,

2015-Ohio-1550, ¶ 28, quoting State v. Suarez, 12th Dist. Warren No. CA2014-02-035,

2015-Ohio-64, ¶ 13. Therefore, if established principles of law demonstrate that a motion to

suppress would have been denied, counsel cannot be considered ineffective for failing to pursue

such a motion.   State v. Brooks, 11th Dist. Lake No. 2011-L-049, 2013-Ohio-58, ¶ 57.

       {¶13} Appellant argues that all evidence seized in the instant matter was seized in

violation of the Fourth Amendment. More specifically, appellant argues that the plain view

exception to the warrant requirement is not applicable because the area searched, appellant’s

garage, fell under the protections of the Fourth Amendment because the garage was within the

curtilage of his home.
        {¶14} Under the Fourth Amendment, the state is “prohibited from making unreasonable,

warrantless intrusions into areas where people have legitimate expectations of privacy.” State v.

Crenshaw, 8th Dist. Cuyahoga No. 90635, 2008-Ohio-4859 ¶11, citing United States v.

Chadwick, 433 U.S. 1, 7, 53 L.Ed.2d 538, 97 S.Ct. 2476 (1977).

        It is now well established that Fourth Amendment protections extend to the
        “curtilage” of the home. U.S. v. Dunn, 480 U.S. 294, 301, 107 S.Ct. 1134, 94
        L.Ed.2d 326 (1987). The curtilage is an area immediately adjacent to a person’s
        home that he or she may reasonably expect will remain private. Oliver v. United
        States, 466 U.S. 170, 180, 104 S.Ct. 1735, 80 L.Ed.2d 214 (1984). Therefore,
        the right of the police to come into the curtilage is highly restricted. State v.
        Woljevach, 160 Ohio App.3d 757, 2005-Ohio-2085, 828 N.E.2d 1015 (6th Dist.).
          Absent a warrant, police have no greater rights on another’s property than any
        other visitor has. Id. The only areas of the curtilage where the officers may go
        are those impliedly open to the public. Id.

Id. at ¶ 12.

        {¶15} In support of his ineffective assistance of counsel claim, appellant cites to Collins

v. Virginia, __ U.S. ___, 138 S.Ct. 1663, 201 L.Ed.2d 9 (2018), a recently decided United State

Supreme Court case. We note that Collins was decided on May 29, 2018, and appellant entered

his no contest plea on January 2, 2018. As such, Collins could not have been relied upon by his

trial counsel. Therefore, to the extent that appellant argues that the holding in Collins supports

his argument that his trial counsel should have filed a motion to suppress, we do not agree.

        {¶16} Furthermore, the court in Collins dealt with the automobile exception to the

warrant requirement, whereas the instant matter deals with the plain view exception. The

precise issue in Collins was “whether the automobile exception to the Fourth Amendment

permits a police officer, uninvited and without a warrant, to enter the curtilage of a home in order

to search a vehicle parked therein.” Id. at 1668. Thus, Collins is not directly applicable to the

instant matter.
       {¶17} Nevertheless, we find Collins to be factually distinguishable. In Collins, the

property that was subject to an illegal search was a stolen motorcycle.     This stolen motorcycle

was fully covered by a tarp and parked on the top of the driveway at Collins’s girlfriend’s home,

but was partially visible by investigating officers while they viewed the property from the street.

The court found that the area where the motorcycle was parked was inside a partially enclosed

top portion of the driveway that adjoined to the house and was therefore within the curtilage of

the home.    As such, the court held that “[t]he automobile exception does not permit the

warrantless entry of a home or its curtilage in order to search a vehicle.” Id. at 1668.

       {¶18} In the instant matter, investigating officers observed video footage taken from an

RTA bus that showed a black SUV striking and killing two individuals as they crossed East 93rd

Street traveling east to west. Investigating officers also received an anonymous tip indicating

that appellant was the driver of the SUV.       Based upon this information, officers thereafter

visited appellant’s residence. As these officers were on the street, they viewed appellant’s

vehicle, a black SUV, from the street. The hood of appellant’s SUV was partially covered by a

blanket, but officers were able to view the SUV’s cracked windshield from the street. Officers

noted that the damage to the windshield was consistent with the damage as observed in the RTA

bus video.

       {¶19} The state argues that appellant’s SUV was a valid search under the plain view

exception to the warrant requirement. In order to justify the warrantless seizure of property

under the plain view exception, the following must be established: “‘(1) the seizing officer

must be lawfully present at the place from which he can plainly view the evidence; (2) the officer

has a lawful right of access to the object itself; and (3) it is immediately apparent that the item

seized is incriminating on its face.”’      State v. Grimes, 8th Dist. Cuyahoga No. 94827,
2011-Ohio-4406, ¶ 33, quoting Horton v. California, 496 U.S. 128, 136-37, 110 S.Ct. 2301, 110

L.Ed.2d 112 (1990). “The United States Supreme Court has found that the Fourth Amendment

‘protection of the home has never been extended to require law enforcement officers to shield

their eyes when passing by a home on public thoroughfares.’”             State v. Logan, 8th Dist.

Cuyahoga No. 88472, 2007-Ohio-2636, ¶ 67, quoting California v. Ciraolo, 476 U.S. 207, 213,

106 S.Ct. 1809, 90 L.Ed.2d 210 (2001).

       {¶20} We find that under the plain view exception to the warrant requirement, the

warrantless search of appellant’s SUV was not in violation of the Fourth Amendment.

Appellant’s vehicle was observed from the street by investigating officers.             Investigating

officers did not have to shield their eyes as they observed the SUV’s damaged windshield.          Id.

The SUV was partially in the garage with the front end partially out in to the driveway.         The

officers were lawfully present at appellant’s house to follow up on an anonymous tip. Because

these officers had a lawful right to be at appellant’s residence based on this tip, the officers had a

lawful right of access to the evidence. See State v. Young, 2015-Ohio-1347, 31 N.E.3d 178

(12th Dist.) (plain view exception applied because evidence was viewed outside on the

defendant’s patio where the officer had a right to be because officers had received an alert that

defendant’s girlfriend was attempting to purchase pseudoephedrine for the manufacture of

methamphetamine).       Lastly, it was immediately apparent that the property seized was

incriminating on its face, i.e., appellant’s SUV matched the SUV in the RTA bus video and the

damage to the windshield was consistent with the damage as observed in the video.

       {¶21} We find these facts analogous to Willoughby v. Dunham, 11th Dist. Lake No.

2010-L-068, 2011-Ohio-2586.        In Dunham, the Eleventh District affirmed the trial court’s

denial of Dunham’s motion to suppress based upon the plain view doctrine. The court noted
that “the victim of the hit-skip filed a police report in which she identified the location of the

accident; the type of vehicle that struck her vehicle; the license plate number of the vehicle; and a

description of the driver of the vehicle.”      Id. at ¶ 18.   An investigating officer used this

information to find the vehicle owner’s address “and, before pulling into the driveway, observed

the subject vehicle from his cruiser. The vehicle had been backed into the driveway and the

officer testified he was able to observe ‘fresh damage on the front bumper of the vehicle.’” Id.

        {¶22} In affirming the trial court’s denial of Dunham’s motion to suppress, the court

noted that

        [T]he officer drove to appellant’s address in service of a “legitimate societal
        purpose,” viz., investigating the reported hit-skip. Upon his arrival, the officer
        was able to see the damage to the vehicle in “plain view” from the street (even
        before entering appellant’s driveway). Prior to knocking on appellant’s door, the
        officer took a closer look at the damage to the pickup to confirm his initial
        observations. Because any member of the public could have observed what [the
        investigating officer] saw from the street or appellant’s driveway, appellant clearly
        had no reasonable expectation of privacy in the condition of his pickup. Thus,
        no Fourth Amendment interest was implicated by the officer’s conduct in viewing
        the damaged vehicle.

Id. at ¶ 22.

        {¶23} We find the instant matter analogous to Dunham.         In the instant matter, officers

went to appellant’s home to investigate the homicide.        Therefore, the officers were lawfully

present at the place from which they plainly viewed appellant’s SUV. As officers viewed the

SUV, they also had a lawful right of access to the SUV. Lastly, it was immediately apparent

that the SUV was incriminating on its face.

        {¶24} To the extent that appellant argues that the SUV was within the curtilage of the

home, we do not agree.      The incriminating nature of the evidence, the damage to the SUV’s

windshield, was immediately apparent from the officer’s lawful viewpoint from the street.
Because the damage to the SUV was clearly visible from the street, appellant could not have had

an expectation of privacy with regards to the SUV. Therefore, officers did not have to enter the

curtilage of appellant’s home to view the incriminating nature of the evidence. See State v.

Morgan, 5th Dist. Fairfield No. 13-CA-30, 2014-Ohio-1900 (because officers were not lawfully

present in the curtilage of the defendant’s home when they observed several marijuana plants on

a rear deck of the home, the plain view exception did not apply).

       {¶25} As such, there was no Fourth Amendment violation by the investigating officers’s

conduct in viewing the damage to the SUV.      Id. at ¶ 22. Given these facts and based upon the

plain view exception to the warrant requirement, any such motion appellant’s counsel could have

filed would have been futile.

       {¶26} Based on the foregoing analysis, we find that appellant’s trial counsel’s failure to

pursue a motion to suppress was not ineffective because we find that there was no basis to

suppress the evidence in question. We therefore cannot find that appellant’s trial counsel was

deficient in failing to file a motion to suppress that would have been futile. State v. Watts, 8th

Dist. Cuyahoga No. 104188, 2016-Ohio-8318, ¶ 22.

       {¶27} Because appellant has failed to demonstrate that counsel’s performance was

deficient, we need not consider the “reasonable probability” prong; i.e. that the outcome of the

case would have been different. Madrigal, 87 Ohio St.3d at 389, 721 N.E.2d 52.

       {¶28} Accordingly, appellant’s first assignment of error is overruled.

                                  B.   Consecutive Sentences

       {¶29} In his second assignment of error, appellant argues that the trial court’s imposition

of consecutive sentences was not supported by the record.
       {¶30} We review felony sentences under the standard set forth in R.C. 2953.08(G)(2).

State v. Marcum, 146 Ohio St.3d 516, 2016-Ohio-1002, 59 N.E.3d 1231, ¶ 16.                    R.C.

2953.08(G)(2) provides that when reviewing felony sentences, a reviewing court may overturn

the imposition of consecutive sentences where the court “clearly and convincingly” finds that (1)

“the record does not support the sentencing court’s findings under R.C. 2929.14(C)(4),” or (2)

“the sentence is otherwise contrary to law.”

       {¶31} Appellant argues that the trial court’s consecutive sentences findings are not clearly

and convincingly supported by the record as required by R.C. 2953.08(G). More specifically,

appellant argues that the trial court’s imposition of an aggregate prison sentence of 12 years is

beyond what is necessary to protect the public, deter him from committing future crimes, and

rehabilitate him.   To this end, appellant argues that the trial court imposed consecutive

sentences because the trial court did not believe appellant’s statements at the sentencing hearing

that appellant did not know that he struck the victims with his vehicle.

       {¶32} R.C. 2929.14(C)(4) provides that in order to impose consecutive sentences, the trial

court must find that consecutive sentences are (1) necessary to protect the public from future

crime or to punish the offender, (2) that such sentences would not be disproportionate to the

seriousness of the conduct and to the danger the offender poses to the public, and (3) that one of

the following applies:

       (a) The offender committed one or more of the multiple offenses while the
       offender was awaiting trial or sentencing, was under a sanction imposed pursuant
       to section 2929.16, 2929.17, or 2929.18 of the Revised Code, or was under
       postrelease control for a prior offense.

       (b) At least two of the multiple offenses were committed as part of one or more
       courses of conduct, and the harm caused by two or more of the multiple offenses
       so committed was so great or unusual that no single prison term for any of the
        offenses committed as part of any of the courses of conduct adequately reflects the
        seriousness of the offender’s conduct.

        (c) The offender’s history of criminal conduct demonstrates that consecutive
        sentences are necessary to protect the public from future crime by the offender.

        {¶33} Compliance with R.C. 2929.14(C)(4) requires the trial court to make the statutory

findings at the sentencing hearing, which means that “‘the [trial] court must note that it engaged

in the analysis’ and that it ‘has considered the statutory criteria and specifie[d] which of the given

bases warrants its decision.’” State v. Bonnell, 140 Ohio St.3d 209, 2014-Ohio-3177, 16 N.E.3d

659,   ¶ 26, quoting State v. Edmonson, 86 Ohio St.3d 324, 326, 715 N.E.2d 131 (1999).

Further, the reviewing court must be able to discern that the record contains evidence to support

the findings. State v. Davis, 8th Dist. Cuyahoga No. 102639, 2015-Ohio-4501, ¶ 21, citing

Bonnell at ¶ 29. A trial court is not, however, required to state its reasons to support its findings,

nor is it required to precisely recite the statutory language, “provided that the necessary findings

can be found in the record and are incorporated in the sentencing entry.” Bonnell at ¶ 37.

        {¶34} In the instant matter, in making the requisite findings under R.C. 2929.14(C)(4),

the trial court stated:

        In this instance, the court is imposing those counts consecutively for this reason:
        [t]he court finds it’s necessary to protect the public from future crime by you.
        You have a significant criminal history, and I know that — I received letters
        saying that you’re not a criminal. Now, you may be a nice person. You
        certainly are a hard worker. Your family loves you, but you have a number of
        criminal offenses and many convictions in this court, Cleveland Muni[cipal]
        Court, and the hope probably from the prior judges was that you would get past
        that and use your talent in the community for good as opposed to being back in
        court again, but your behavior on May 29th brought about tragedy.

        So the court finds it is necessary to protect the public from future crime and/or to
        punish you by imposing a consecutive sentence on these four counts.

        The court finds that consecutive sentences are not disproportionate to the
        seriousness of your conduct. You killed two people, left them in the street, drove
       home and then tried to hide your crime. And I know you told the police when
       they came to your house that you were going to turn yourself in, but I hear that all
       the time. * * *

       So the court finds that consecutive sentences here is not disproportionate to the
       seriousness of your conduct and to the danger that you pose to the public. Again,
       you had a prior conviction for fleeing and eluding. You had a conviction for
       obstructing official business, and you had a prior conviction for failure to comply.

       The court also finds at least two of these offenses were committed as part of a
       course of conduct. The aggravated vehicular homicide, leaving the scene and
       hiding the car and the harm caused by these multiple offenses were so great or
       unusual that no single prison term for them reflects adequately the seriousness of
       your conduct.

       I mean, you committed a terrible crime that took the life of two people, and then
       you fled and tried to hide it.

       The court also finds that your history of criminal conduct demonstrates
       consecutive sentences are necessary to protect the public from future crime
       committed by you.

       None of this had to occur, but it did occur, and you compounded the agony and
       criminality by fleeing and not taking responsibility immediately for it.

(Tr. 74-76.)

       {¶35} In our review of the record, we find that the trial court made the appropriate

consecutive sentence findings during the sentencing hearing. In particular, the trial court found

that the imposition of consecutive sentences was necessary to protect the public from future

crime by appellant or to punish appellant and that such sentences would not be disproportionate

to the seriousness of appellant’s conduct and the danger appellant poses to the public.

       {¶36} We further note that although the trial court need only make one of the three

findings set forth in R.C. 2929.14(C)(4)(a)-(c), the trial court found that both (C)(4)(b) and (c)

applied. With regards to subsection (b), the trial court found that at least two of the offenses

were committed as part of a course of conduct. Further, with regards to subsection (c), the trial
court found that appellant’s history of criminal conduct demonstrated that consecutive sentences

were necessary to protect the public from future crime by appellant.

       {¶37} The trial court also incorporated its consecutive sentence findings into its

sentencing journal entry as required by Bonnell, 140 Ohio St.3d 209, 2014-Ohio-3177, 16 N.E.3d

659. In its sentencing journal entry, that trial court found that

       Consecutive service is necessary to protect the public from future crime or to
       punish [appellant]; that the consecutive sentences are not disproportionate to the
       seriousness of [appellant’s] conduct and to the danger [appellant] poses to the
       public; and that, at least two fo the multiple offenses were committed in this case
       as part of one or more courses of conduct, and the harm caused by said multiple
       offenses was so great or unusual that no single prison term for any of the offenses
       committed as part of any of the courses of conduct adequately reflects the
       seriousness of [appellant’s] conduct, or [appellant’s] history of criminal conduct
       demonstrates that consecutive sentences are necessary to protect the public from
       future crime by [appellant].

       {¶38} Appellant further argues that the trial court did not explain why appellant’s conduct

required the imposition of consecutive sentences or how it will protect the public.    Simply put,

this is not a requirement under Ohio law. A trial court must only note that it engaged in the

R.C. 2929.14(C)(4) analysis and that it “considered the statutory criteria and specifie[d] which of

the given bases warrants its decision.”      Edmonson, 86 Ohio St.3d at 326, 715 N.E.2d 131.

State v. Blevins, 2017-Ohio-4444, 93 N.E.3d 246 (8th Dist.). In Blevins, we noted that a trial

court is not required to give a ‘“talismanic incantation of the words of [R.C. 2929.14(C)(4)],

provided that the necessary findings can be found in the record and are incorporated in the

sentencing entry.”’ Blevins at ¶ 22, quoting Bonnell at ¶ 37.

       {¶39} To the extent that appellant also argues that the state changed its position regarding

its recommendation at sentencing, we find no merit to this argument.          During the pretrial

proceedings, the state indicated that if appellant pleaded guilty to an amended indictment, the
state would “leave the sentence to the discretion of the [trial court,]” but that the state would

“advocat[e] for incarceration.” (Tr. 5-6.) Appellant rejected the plea offer and instead pleaded

no contest to the indictment. The state and appellant’s trial counsel both filed sentencing

memorandums. The state argued for incarceration and the imposition of consecutive prison

sentences in its memorandum and at the sentencing hearing.           Thus, we find no merit to

appellant’s arguments that the state in any way changed its recommendation at the sentencing

date. In our review of the record, we find that the state was seeking incarceration throughout

the entirety of the proceedings.

         {¶40} For all the foregoing reasons, we conclude that the trial court made the appropriate

consecutive sentence findings both at the sentencing hearing and within the sentencing journal

entry.   The record clearly reflects that the trial court engaged in the correct analysis required

under R.C. 2929.14(C)(4).     See State v. Hart, 8th Dist. Cuyahoga No. 104387, 2017-Ohio-290,

¶ 7. We are therefore able to discern that the record contains evidence to support its findings.

As such, we cannot clearly and convincingly find that the record does not support the trial court’s

findings.    Because the trial court made the requisite consecutive sentence findings at the

sentence hearing and the trial court incorporated its findings into its sentencing journal entry as

required by Bonnell, appellant’s arguments here are without merit.

         {¶41} Accordingly, appellant’s second assignment of error is overruled.

                                         III.   Conclusion

         {¶42} After thoroughly reviewing the record, we affirm appellant’s convictions and the

trial court’s sentence.    Appellant was not denied his constitutional right to the effective

assistance of counsel.    The trial court made the requisite consecutive sentence findings pursuant
to R.C. 2929.14(C)(4) at the sentencing hearing and properly incorporated its findings into its

sentencing journal entry.

       {¶43} Judgment affirmed.

       It is ordered that appellee recover from appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the common pleas

court to carry this judgment into execution. The defendant’s convictions having been affirmed,

any bail pending appeal is terminated.      Case remanded to the trial court for execution of

sentence.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the

Rules of Appellate Procedure.



FRANK D. CELEBREZZE, JR., JUDGE

EILEEN T. GALLAGHER, P.J., and
RAYMOND C. HEADEN, J., CONCUR